 In the Matter of LIBBEY-OWENS-FORD GLASSCOMPANYandWINDOWGLASS CUTTERS'LEAGUEOF AMERICA, AFFILIATED WITH AMERICANFEDERATION OF LABORIn the Matter of LIBBEY-OWENS-FORD GLASS COMPANYandFEDERA-TION OF GLASS, CERAMIC & SILICA SAND WORKERS OF AMERICAAFFILIATED WITH C. I. O.Cases Nos. R-375 and R-3776, respectively.Decided June 1, 1942Jurisdiction:glass manufacturing industry.Investigation and Certification of Representatives:Held,noquestion concern-ing representation existed where neither of two petitioninglabor organizationshad any adherents among the employees it desired to have added to its existing _unit,where all the employees which each organizationsought to add to itsexisting unit were being actively represented by the otherorganization inmatters of collective bargaining and were embraced within the terms of- validexisting contracts between the Company and said organization, and wherethere was no showing that any of 'suchemployees -ha'd evinceda- desire tochange their respective affiliations.Practice and Procedure:petitionsdismissed.Mr. Leland L. Lord,of Toledo, Ohio, for the Company.Mr. Joseph A. Robie,of Toledo, Ohio, for the League.Mr. W. T. Lewis,of Columbus, Ohio, for the Federation.Mr. George A. Koplow,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon petition duly filed by Window Glass Cutters' League ofAmerica, affiliated with American Federation of Labor, herein calledthe League, and Federation of Glass, Ceramic & Silica Sand Workersof America, affiliated with C. I. 0., herein called the Federation, al-leging that questions affecting commerce had arisen concerning therepresentation of employees of Libbey-Owens-Ford Glass Company,,Toledo, Ohio, herein called the Company, the National Labor Rela-tions Board, herein called the Board, provided for-an appropriatehearing upon due notice before Charles A. Kyle, Trial Examiner.41 N. L R. B., No. 112.574 LIBBEY-OWENS-FORDGLASS COMPANY575Said hearing was held at Shreveport, Louisiana, on April 10 and 11,1942.The Company, the League, and the Federation appeared, par-ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefreefrom prejudicial error and are hereby affirmed.The League andthe Federation filed briefs which the Board has considered.-Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYLibbey-Owens-Ford Glass Company, an Ohio corporation with itsprincipal office at Toledo, Ohio, is engaged in the manufacture, sale,,and distribution' of various types of flat glass, at its plants located:at Shreveport, Louisiana; Ottawa, Illinois; East Toledo and 'Ross='ford, Ohio; and Charleston and Parkersburg, West Virginia.The-Company employs, more than 4,500 persons, approximately 660 Ofwhom are employed at its Shereveport plant, and 1,400 'of whom-are employed at its Charleston plant. ' More than 50 percent of the--raw. materials and supplies, used at each plant is shipped to said plant'from States 'other than the State in which the particular plant- islocated.More than 50 percent'of the finished products of each plantis shipped from 'said plant to States other. than the State in whichthe particular ''plant is located.There is a substantial and frequentinterchange of processed materials from plants located in one State,to plants located in other States for further processing.The Coin--pany admits, that it is engaged in commerce within the meaning ofthe National Labor Relations Act, herein called the Act.'II.THE ORGANIZATIONS INVOLVEDWindow Glass Cutters' League of America, affiliated with the-American Federation 'of Labor, and Federation of Glass, Ceramic &-Silica Sand Workers of America, affiliated with the Congress of In---dustrial Organizations, are labor organizations admitting to,member--ship employees of the Company.'See alsoMatter of Libbey-Owens-FordGlass-CompanyandFederation of FlatGlassWorkers of America,10 N L R B. 1470;Matter of Libbey-Owens-Ford Glass CompanyandFederation of Glass,Ceramic and Silica Sand Woi kei s of America,etal,31N.'L.R B.243; andMatter of Libby-Owens-FordGlassCompanyand,Local No 103'United Office and Professional Woikers of America, affiliated with the Congress of In-dustrial Organizations,31 N. L. R B 569 The Company at the hearing agreed that'the Board might accept as true the facts concerning the natureand extent of its businessas found by the Board in the above-named cases. 576DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.TIIE ALLEGEDQUESTION CONCERNINGREPRESENTATIONAll parties stipulated at the hearing that the Federation has bar-gained for, and is bargaining for, all production and maintenanceemployees at the Company's plants in East Toledo, Rossford, Ottawa,Charleston, and Shreveport, including the operators in the machine-,cutting department, which exists, only in the Charleston and Shreve-port plants, but excluding all hand cutters and the inspectors,diamond setters, foremen, subforemen, and Charleston paner ma-chine operators in the machine-cutting department.The Leaguehas bargained for, and is bargaining for, all employees in the above--mentioned excluded categories.The Federation now asserts that theappropriate, unit consists of the unit for which it is bargaining atpresent; together with the inspectors, diamond setters, and Charleston-panermachine operators, in the machine-cutting department.TheLeague, on the other hand', claims that the appropriate unit consistsof the unit for which it is bargaining at present,, together with theoperators in the machine-cutting department.At the hearing the-parties stipulated that because oft this dispute as to the appropriate-unit,, a question concerning representation exists.We do not agreethat such a question exists.'The disputed categories of employees all work in the machine--cutting, department' at the' Charleston and' Shreveport plants.Glass-cutting machines were first used commercially by the Company, in.1933, at Charleston. In 1937" the Company installed such machinesat Shreveport also, but discontinued their use after 6 months.Since.1917 the League has bargained for and-has negotiated' contracts cover-ing the hand cutters at Charleston and Shreveport.From 1934 to1S40- the Federation bargained for and' negotiated contracts coveringitsmembers only, in the above-mentioned' plants of the Company.The record does not show whether the League or the Federation madeany attempt to organize the machine-cutting department at Charles-ton, from '1933 to 1937,, but when the machines were installed atShreveport in 1937' the League -organized the operators into an, "asso-ciate" membership.Every League contract since 1933,has contained,,a provision permitting the Company. to develop and use cutting.machines, and to implement this provision the League and the Com-machines would be used only when the volume of work was above.the amount needed to keep a specified number of hand' cutters,employed'.-2 Section 9 (c), of the Act provides that "Whenever a question affecting commerce arsesconcerning the representation of employees,the Board may investigate such controversy,and certify to the parties, in writing,the name or names of the representatives that havebeen designated or selected " LIBBEY-O`vENS-FORD GLASS COMPANY577On January 30, 1939, the Board certified the Federation as therepresentative of all production and maintenance employees of theCompany at its plants at East Toledo, Rossford, Ottawa, Charleston,Shreveport, and Parkersburg, "excluding window-glass cutters, super-visory employees, timekeepers, and clerical employees not directlyconnected with production." SSince approximately that date theFederation has bargained for all production and maintenance em-ployees except. the hand cutters, and the inspectors, diamond setters,foremen, subforemen, and Charleston paner machine operators, in themachine-cutting department at Charleston and Shreveport.TheLeague has bargained for the employees in the excluded categories.When the Company reopened its machine-cutting department inShreveport in October 1941, the League wrote to the Company, claim-ing jurisdiction over the operators of the machines.The Companyreplied that "in manning the machines [at Shreveport] we followedthe same practice that we have followed in manning these machinesin our Charleston Plant," that is, manning the machine-cutting de-partment with Federation members except for the inspectors, diamondsetters, foremen, and subforemen, who were League members. There-after the petitions were filed in these proceedings.The Federation since 1940 has had contracts with the Companyrecognizing it as the exclusive representative of all production andmaintenance employees at the plants in question, "excepting thoseemployees in the window-glass plants who are members of the .. .League . . ." Its present contract, dated February 1, 1942, expiresin- February 1944.The League's present contract, which providesfor a closed shop, has been extended on a "day-to-day basis" sinceMarch 8, 1942, when by its terms it expired.At the hearing allparties stipulated thatallthe employees in the unit for which theLeague has- bargained, namely, the hand cutters, and the inspectors,diamond setters, foremen, subforemen, and Charleston paner machineoperators, in the machine-cutting department at Charleston andShreveport, are members-of.the League.They also stipulated thatallthe employees in the unit for which the Federation has bargained,namely, all the production and maintenance employees except theLeague members, are members of the Federation.Both petitioningorganizations stated at the hearing that they did-not desire that theBoard direct an election among the disputed categories- of employeesin the maclline-cutting department to permit the desires of such em-810 N. L. R B. 1470.--'On April 23,1941,the Board issued a Decision, -Order, and Direction of Election inwhich itfound that the Parkersburg plant constituted a separate appropriate unit, butdid not disturb the previous unit finding and certification in other respects.31N. L.R. B 243.463892-42-'v' o1. 41-37 578DECISIONSOF NATIONALLABOR RELATIONS BOARDployees themselves to determine into which of the two. existing unitsthey should be incorporated.While it is clear that the parties have been unable to reach an,agreement as to which organization should have jurisdiction overmachine-cutting operations, there is no dispute as to representationof employees engaged in these operations.All the employees in themachine-cutting department have been and are being actively repre-sented by the League or by the Federation in matters of -collectivebargaining and are, embraced within the terms of valid existing con-tracts between the Company and said organizations.There is noshowing that any of them have evinced a desire to change their re-spective affiliations.In effect, therefore, both organizations arerequesting that the-Board decide, without reference to the desires ofthe affected employees and despite the admitted fact' that' neitherorganization has any adherents among the employees it desires tohave added to its existing unit, whether these employees should belongto the League or to the Federation. -- We are of the opinion and findthat these facts raise no question concerning representation withinthe meaning of Section 9 (c) of the Act.4We shall, therefore, dismissthe petitions.,'ORDERUpon the basis of the above findings of fact and the entire recordin the case, the _ National' Labor Relations Board hereby orders thatthe' petitions for investigation and certification of representatives ofemployees of Libby-Owens Ford Glass Company, Toledo, Ohio,filed byWindow Glass- Cutters' League of 'America, affiliated withAmerican Federation of Labor,. and Federation of Glass, Ceramic &Silica Sand Workers of America, affiliated with C. I. O., be, andthey hereby are, dismissed."Where a union seeks to add to an existing unit, we require that it make' 'a showingof representation among the employees sought to be added. SeeMatter of Armour andCompanyandPackinghouseWorkers Organizing Committee,Local 58, affiliated with theCongicss of Industrial Organizations,38 N. L R B 552,in which the petitioning unionmade such showing;andMatter of Tide Water Associated Oil CompanyandNational Mari-time Union of America,etal, 40 N L R B 1333, in which the petitioning union did notmake such showing.No such showingismadein the instant proceedings;in fact, eachunion admits that all employees in the group it seeks to add to its existing unit arerepresented by the otherEach of the petitioning organizations requests that in the event the Board fails tocertify it as the representative of the unit it claims to be appropriate,the Board shouldcertify it,on the basis of the record,as the representative of the unit which it representsat present,rather than dismiss its petition.No question exists concerning the repre-sentation of employees in the units as presently constituted,however, since the Companyhas been and is bargaining with the League and the Federation as the exclusive repre-sentatives of the units which they respectively represent.